Citation Nr: 1735709	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-32 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a pulmonary disorder (other than tuberculosis), to include chronic obstructive pulmonary disease (COPD) due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1952 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  

The Board notes that the RO denied service connection for pulmonary tuberculosis in June 1966.  The Veteran has not sought to reopen a claim for service connection for pulmonary tuberculosis, and that disability is not within the scope of the current appeal.  Thus, the issue is as characterized on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary for additional evidentiary development. 

At present, the Veteran has been diagnosed as having COPD, emphysema, and bronchiectasis.  He asserts that he was exposed to asbestos during his military service.  Specifically, he asserts that he was exposed to asbestos while working as an electrician.  His DD 214 indicates that his military occupational specialty (MOS) was as an electrician's mate.  The Board notes that an MOS with "probable" exposure to asbestos includes an electrician's mate.  The Veteran's service treatment records (STRs) also document several in-service complaints of, and treatments for, respiratory conditions.  In January 1952, he was diagnosed as having atypical pneumonia.  From May to June 1952, he was hospitalized for viral pneumonia.   X-ray imaging of May 1952 revealed an increased bronchovascular marking extending inferiorly from both hilar regions compatible with a diagnosis of virus pneumonia.  Later in June 1952, he was treated for acute bronchitis.  A June 1952 x-ray image revealed infiltration at the Veteran's left lung lower lobe.  In April 1955, the Veteran was seen for cold symptoms, including a cough, which he had experienced for the prior three weeks.  X-ray imaging taken in April 1955 reveals pneumonia in the left base, and the Veteran was subsequently hospitalized for 12 days.  

After service in April 1960, the Veteran was hospitalized at the West Roxbury VA Medical Center (VAMC) with a diagnosis of chronic bronchitis.  See Record of Hospitalization, dated April 15, 1960.  However, the complete records associated with this hospitalization have not been obtained.  Further, the Veteran testified that he was first treated by VA in 1957, and VA examiners noted in February and April 2010 examination reports that the Veteran was treated for chest congestion at the West Roxbury VAMC in 1956.  The April 2010 VA examiner also discussed a December 2003 chest x-ray which is not currently of record.  On remand, the Veteran's complete VA treatment records must be obtained.

Further, an additional VA medical opinion must be obtained, as set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records (to include any archived records) from the West Roxbury VAMC, dated from 1956 to 1965, to include all records associated with his hospitalization for chronic bronchitis in April 1960.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from December 2003 forward.

3.  Thereafter, arrange for an appropriate VA examiner to review the Veteran's file.  The examiner should indicate in the report that the file was reviewed.

After review of the Veteran's records, the examiner should identify all pulmonary disorders that have been present since 2009, i.e., COPD, bronchiectasis, emphysema, etc.

For EACH diagnosed pulmonary disorder, the examiner should provide an opinion as to whether it is at least as likely as not that it had its clinical onset during service or is related to any incident of service, to include asbestos and/or the Veteran's in-service treatment for atypical pneumonia in January 1952, viral pneumonia from May to June 1952, acute bronchitis in June 1952, and pneumonia in the left base in April 1955.  See also in-service chest x-rays, dated in May 1952, June 1952, and April 1955.

In providing this opinion, the examiner should consider the April 2010 VA examination report wherein the examiner noted that, "Asbestos can contribute to the development of obstructive lung disease, as recognized in the latest American Thoracic Society statement on non-malignant complications of asbestos exposure."

The examiner must provide a complete rationale for all opinions and conclusions reached.

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim is not granted, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate time to respond before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).




